Citation Nr: 0208147	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967, and from February 1968 to May 1971.  

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Montana 
Healthcare System and Regional Office (RO) in Fort Harrison, 
Montana.  The RO granted entitlement to a permanent and total 
disability rating for pension purposes.  The veteran appealed 
that portion of the September 1998 rating decision wherein 
the RO denied entitlement to special monthly pension by 
reason of being in need of aid and attendance or on account 
of being housebound.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in November 2000, at which time it was 
remanded for further development and adjudicative action.

The RO most recently affirmed the determination previously 
entered in March 2002.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran currently has three nonservice-connected 
disabilities: laryngeal cancer, status post laryngectomy and 
radiation therapy, evaluated as 100 percent disabling; 
chronic bronchitis with syncopal cough, evaluated as 30 
percent disabling; and hyperthyroidism; evaluated as 10 
percent disabling.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  It is not shown by the evidence that the appellant is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to the 
wants of nature without the care and assistance of another 
person on a regular basis; or is so physically or mentally 
incapacitated that he requires assistance on a regular basis 
to protect himself from hazards or dangers incident to his 
daily environment.

5.  It is not shown that the veteran's disabilities 
substantially restrict him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 
3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1998, the RO granted entitlement to a permanent 
and total disability rating for pension purposes.  The 
disability accounting for the grant was residuals of 
laryngeal cancer requiring continuous tracheotomy, evaluated 
as 100 percent disabling.  

Associated with the claims file is a private medical 
statement dated in July 1998 that shows the veteran had a 
T3NOMO squamous cell carcinoma involving the supraglottic 
larynx costing on to the right true cord and into the 
anterior commissure.  It also went supraglotticly and his 
cord was fixed.  
He underwent a laryngectomy in October 1994 and completed 
radiation therapy in January 1995.  He had problems with 
speech post operatively as well as a long term alcohol 
problem.  

The veteran was accorded a VA general medical examination in 
August 1998.  He reported that he experienced increased 
shortness of breath and symptoms of wheezing over the past 7 
to 10 years.  Inhalers had been provided with little relief.  
He also had chronic phlegm production.  On examination he was 
observed to have a normal gait.  The examination was 
unremarkable and all systems were negative.  The diagnoses 
were history of laryngeal cancer and radiation therapy, no 
signs of active disease and history of 40 years of five plus 
packs of cigarettes a day, cessation in 1994 with no doubt 
symptoms consistent with chronic pulmonary disease, and 
alcohol abuse.  

The veteran was accorded a VA medical examination in May 
2001.  A history of laryngeal cancer treated with surgery and 
radiation therapy in 1994 was noted.  An artificial larynx 
had been placed but became infected and subsequently removed.  
As a result he suffered hypothyroidism.  A history of chronic 
bronchitis with a very harsh cough was also noted.  

He had not been hospitalized recently for any care.  He was 
not bedridden.  He wore eyeglasses with good visual acuity.  
A typical day included being at home and taking an unattended 
mile or two walk.  He consumed about 18 beers a day.  

On examination his gait was normal.  There was no evidence of 
functional restrictions in the upper or lower extremities.  
There was some residual pain in his right forearm from an old 
injury, which did not interfere with his ability to feed 
himself, dress, bathe, or toilet.  He had no problem with 
weight bearing, balance, or with propulsion.  There were no 
problems with his neck or thoracic spine.  He experienced 
some lower back discomfort riding in a car or plane for any 
distance.  He was able to walk without assistance.  

He had a history of chronic bronchitis.  He had a persistent 
cough, that could be harsh at times and sometimes he would 
have transient blackout spells.  He produced a fair amount of 
sputum requiring the use of two handkerchiefs a day.  He 
experienced dyspnea on exertion if he were out walking and 
going up hills.  His appetite was normal.  His weight had not 
changed in the last six months.  He treated himself with 
nebulized normal saline once to twice daily.  He had been 
provided nebulized Albuterol and inhalers.  He had some 
difficulty with the use of inhalers.  He was supposed to use 
Azmacort on a regular basis but only used it once or twice, 
weekly.  He was not on supplemental oxygen.  He had a 
negative chest X-ray in August of 2000.  He would not be able 
to perform pulmonary function test due to a tracheostomy.  He 
did not pass any air through his mouth.  

On examination he was in no acute distress.  There was no 
pallor or cyanosis.  There was increased percussion note in 
the chest bilaterally and bilateral rhonchi and wheezes.  

The diagnoses were history of laryngeal carcinoma, status-
post laryngectomy and radiation therapy; hypothyroidism on 
replacement, chronic bronchitis aggravated tracheostomy and 
noncompliance with treatment; and alcohol abuse.  The 
examiner opined that he did not believe the veteran met the 
criteria for housebound status or aid and attendance.  

Associated with the claims file are VA clinical records dated 
from April 1998 to April 2002 showing treatment for various 
disabilities noted on the above VA examination.  


Criteria

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. § 3.351(a)(1) (2001).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.


In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (CAVC) held that in 
order to be awarded special monthly pension on the basis of 
the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  



The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Additionally, in its January 2002 supplemental statement of 
the case the RO demonstrated that it has considered the 
veteran's claim under the new law referable to the duty to 
notify and the duty to assist the veteran as mandated by the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2002).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Analysis

The Board has reviewed the evidence of record.  There is no 
competent evidence demonstrating the veteran is helpless or 
requires aid and attendance solely as a result of 
disabilities for pension purposes reported earlier.

In fact, there is evidence to the contrary.  In the May 2001 
aid and attendance examination report, the examiner opined 
that the veteran did not meet the criteria for housebound 
status or aid and attendance.  He could walk without the 
assistance of another person.  He walked a mile or two on a 
daily basis, unattended.  Additionally, he could care for 
himself, to include the activities of daily living.  
Furthermore, the examination report shows that he is not 
bedridden.  

There is no evidence of record demonstrating that the veteran 
suffers from any mental impairment to such an extent that he 
needs assistance to protect him from the hazards in his daily 
environment.  

The veteran's disabilities for pension purposes have not 
shown that he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less, or is a patient in a nursing home because of physical 
or mental incapacity.  The veteran is not bedridden.  His 
physical disabilities have not resulted in loss of 
coordination of his upper extremities or extreme weakness 
with inability to attend to the wants of nature.

The Board is aware that the examiner agreed that the veteran 
should not drive due to his cough syncope; however, such 
determination does not equate with a finding that the veteran 
is helpless or requires aid and attendance.  On the contrary, 
the evidentiary record shows that the veteran is not 
substantially confined to his dwelling and the immediate 
premises or a ward or clinical area of an institution.  As 
noted above, he is able to independently care for his 
personal needs on a regular basis and is not bedridden.


Without competent evidence to refute the VA examiner's 
determination that the veteran does not meet the criteria for 
special monthly pension based upon the need for aid and 
attendance or housebound benefits, the Board finds that the 
veteran's claim for special monthly pension based upon need 
for aid and attendance or on account of being housebound must 
be denied

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

